Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 08/24/2021.  Presently claims 1-20 are pending. 
Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(a) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarasinski (DE102005029405A1 attached NPL, English Machine translation).
Regarding claim 15, Tarasinski discloses a method of controlling formation of a bale (paragraph 13 and figs.1-2), the method comprising: 
forming a bale from crop material by rotating the bale in a bale chamber (fig.1: (12)) (paragraphs 62-65); 
receiving with a controller (fig.2: (60)) of a control system at least one operating condition value corresponding to at least one operating condition sensed by a sensor (fig.1: (84, 86 and 110)) when the bale is forming (paragraph 280-285 and 313), 
the at least one operating condition being at least one of a bale moisture content, a rate of incoming crop flow, and a rate of fuel consumption, and a bale density (paragraph 99); 
automatically determining with the controller a power take-off speed of a drive mechanism (fig.1: (10)) responsive to receiving the at least one received operating condition value (paragraphs 99-109 and 322-344); 
and applying with the control system the determined power take-off speed to the drive mechanism, wherein the power take-off speed is applied through a power take-off shaft, the power take-off shaft (figs.1: (34)) is configured for connecting to a vehicle and drawing energy from the vehicle and transferring that energy to the driving mechanism (paragraph 168).

Regarding claim 17, Tarasinski discloses applying a bale chamber speed that is fixed relative to the power take-off speed (paragraphs 322-327).

Regarding claim 19, Tarasinski discloses applying a bale chamber speed that is fixed relative to the power take-off speed (paragraphs 322-327).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski (DE102005029405A1 attached NPL, English Machine translation) in view of Herron (US20110023441A1).
Regarding claim 1, Tarasinski discloses a bale forming control system (paragraph 13 and figs.1-2), comprising: 
a bale chamber (fig.1: (12)) configured to form a bale from crop material by rotating the bale in the bale chamber (paragraphs 62-65), 
a driving mechanism (fig.1: (10)) configured to cause the bale to be rotated in the bale chamber (paragraphs168-176: the machine (10) for driving the PTO (34) to drive the elements of the baler (12)); 
at least one sensor (fig.1: (84, 86 and 110)) configured to sense at least one operating condition when the bale is forming (paragraphs 280-285 and 313); 
the at least one operating condition being at least one of a bale moisture content, a rate of incoming crop flow, and a rate of fuel consumption (paragraph 99), and 
a controller (fig.2: (60)) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale (paragraphs 99-109); 
automatically determine a power take-off speed of the driving mechanism responsive to receiving the at least one received operating condition value; and cause the determined power take-off speed to be applied to the driving mechanism (paragraphs 322-344),
wherein the power take-off speed is applied through a power take-off shaft (figs.1: (34)), the power take-off shaft is configured for connecting to a vehicle (fig.1) and drawing energy from the vehicle and transferring that energy to the driving mechanism (paragraph 168).

Tarasinski does not explicitly disclose a bale density pressure mechanism configured to apply density pressure to the rotating bale.

Herron teaches a bale forming control system (abstract, paragraph 0023 and figs.2 and 4: (70) and (400)), comprising: 
a bale (figs.1 and 2: (12)) chamber configured to form a bale (figs.1 and 2: (20)) from crop material by rotating the bale in the bale chamber (paragraphs 0016 and 002) 
a driving mechanism configured to cause the bale to be rotated in the bale chamber (figs.2 and 4: solenoid (472) is configured to operate rollers (24) and (28) to form the bale) (paragraphs0021 and 0048); 
a bale density pressure mechanism (fig.2: (48)) configured to apply density pressure to the rotating bale (paragraph 0021); 
at least one sensor configured to sense at least one operating condition when the bale is forming (figs.2 and 4: (68)) (paragraph 0023); 
a feeder mechanism configured to pick up and feed the crop material to the bale chamber (figs.1 and 2: a crop source to provide the crop to the conveyer (14)) that operated by independent motor (fig.2: (120)); and 
a controller (figs.2 and 4: (70) and (400)) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale ; automatically determine a power take-off speed of the driving mechanism of the feeding mechanism responsive to receiving the at least one received operating condition value; and cause the determined power take-off speed to be applied to the driving mechanism of the feeding mechanism; the controller is configured to vary the power take-off speed relative to a crop pickup speed of the feeder mechanism while the bale chamber speed remains fixed relative to the power take-off speed 
(paragraphs 0027-0028, 0031- 0032, 0035 and 0048; fig.9: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the motor (120) and issue commands to change the speed of the motors (120) to effectuate the desired operational speed of the feeding mechanism, independently from the driving mechanism (figs.2 and 4: solenoid (472) of the forming bale).

Tarasinski discloses a bale pressure mechanism configured to apply pressure to the rotating bale (paragraph 95);
Both of the prior arts of Tarasinski and Herron are related to a bale forming control system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a bale pressure mechanism configured to apply pressure to the rotating bale of the bale forming control system of  Tarasinski to be a bale density pressure mechanism configured to apply density pressure to the rotating bale as taught by Herron, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Tarasinski discloses wherein the controller is further configured to apply a bale chamber speed that is fixed relative to the power take-off speed (paragraphs 322-327).  

Regarding claim 3, Tarasinski discloses a feeder mechanism configured to pick up and feed the crop material to the bale chamber (fig.1: see bottom feeding mechanism), 
Herron teaches a feeder mechanism configured to pick up and feed the crop material to the bale chamber (figs.1 and 2: a crop source to provide the crop to the conveyer (14)) that operated by independent motor (fig.2: (120)); and 
a controller (figs.2 and 4: (70) and (400)) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale ; automatically determine a power take-off speed of the driving mechanism of the feeding mechanism responsive to receiving the at least one received operating condition value; and cause the determined power take-off speed to be applied to the driving mechanism of the feeding mechanism; the controller is configured to vary the power take-off speed relative to a crop pickup speed of the feeder mechanism while the bale chamber speed remains fixed relative to the power take-off speed 
(paragraphs 0027-0028, 0031- 0032, 0035 and 0048; fig.9: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the motor (120) and issue commands to change the speed of the motors (120) to effectuate the desired operational speed of the feeding mechanism, independently from the driving mechanism (figs.2 and 4: solenoid (472) of the forming bale).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify bale forming control system of  Tarasinski to have the controller is further configured to vary the power take-off speed relative to a crop pickup speed of the feeder mechanism while the bale chamber speed remains fixed relative to the power take-off speed as taught by Herron since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 4, Tarasinski discloses wherein the controller is configured to cause the bale chamber speed to lower so the bale chamber speed remains fixed relative to the power take-off speed (paragraph 109).  

Regarding claim 6, Tarasinski discloses wherein the at least one operating condition is the rate of incoming crop flow (paragraph 99).

Regarding claim 7, Tarasinski discloses wherein at least the bale chamber of the bale forming control system is supported by a frame of the agricultural tractor (fig.1), the at least one operating condition being the rate of fuel consumption (paragraph 99)

Herron teaches in combination with an agricultural harvester wherein at least the bale chamber of the bale forming control system is supported by a frame of the agricultural harvester (fig.3) (paragraph 0001);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tractor of bale forming control system of Tarasinski to by agricultural harvester as taught by Herron thereby having in combination with an agricultural harvester wherein at least the bale chamber of the bale forming control system is supported by a frame of the agricultural harvester, the at least one operating condition being the rate of fuel consumption since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 8, Tarasinski discloses wherein the agricultural tractor is a round baler (fig.1: (12)) and the power take-off shaft (fig.1: (34)) is located adjacent a hitch (fig.1: (14)) of the round bale (paragraph 168).
Herron teaches in combination with the agricultural harvester (fig.3) (paragraph 0001);
Therefore, the combination of Tarasinski in view of Herron teaches the limitation of claim 8.

Regarding claim 10, Tarasinski discloses a method of controlling formation of a bale with a control system of an agricultural harvester (paragraph 13 and figs.1-2), the method comprising: 
rotating a bale of crop material in a bale chamber (fig.1: (12)) (paragraphs 62-65); 
receiving from a sensor (fig.1: (84, 86 and 110)) at least one operating condition value corresponding to at least one sensed operating condition when the bale is forming (paragraphs 99-109), 
the at least one operating condition being at least one of a bale moisture content, a rate of incoming crop flow, and a rate of fuel consumption (paragraphs 99);  
automatically determining a power take-off speed of a drive mechanism (fig.1: (10)) responsive to receiving the at least one received operating condition value (paragraphs 322-344); and 
applying the determined power take-off speed to the drive mechanism, wherein the power take-off speed is applied through a power take-off shaft (figs.1: (34)), the power take-off shaft is configured for connecting to a vehicle (fig.1) and drawing energy from the vehicle and transferring that energy to the driving mechanism (paragraph 168).  
Tarasinski does not explicitly disclose applying bale density pressure to the rotating bale; automatically determining with the control system an amount of bale density pressure to be applied to the bale to achieve a desired density of the bale responsive to receiving the at least one received operating condition value; 
applying through the control system the determined amount of bale density pressure.

Herron teaches a method of controlling formation of a bale with a control system controller (abstract, paragraph 0023 and figs.2 and 4: (70) and (400)) of an agricultural harvester (paragraph 0001), the method comprising: 
rotating a bale (figs.1 and 2: (20)) of crop material in a bale chamber (fig.1: (12)) (paragraphs 0016 and 002); 
applying bale density pressure to the rotating bale (fig.2: (48)) (paragraph 0021); 
receiving from a sensor (figs.2 and 4: (68)) at least one operating condition value corresponding to at least one sensed operating condition when the bale is forming (paragraph 0023); 
-13-automatically determining with the control system an amount of bale density pressure to be applied to the bale to achieve a desired density of the bale responsive to receiving the at least one received operating condition value; applying through the control system the determined amount of bale density pressure (paragraphs 0021, 0023-0024and 0049-50; figs.4: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational pressure of the bale density arm (48) and issue commands to move the position of the bale density arm (48) to effectuate the operational pressure);
automatically determining a power take-off speed of a drive mechanism responsive to receiving the at least one received operating condition value; and applying the determined power take-off speed to the drive mechanism (paragraphs 0029, 0032 and 0050; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the baling chamber (12) and issue commands to change the flow of the fluid to the motors (120), thereby change the speed of the belt (92, corresponding to power take off mechanisms) to effectuate the desired operational speed).

Tarasinski discloses a bale pressure mechanism configured to apply pressure to the rotating bale (paragraph 95);
Both of the prior arts of Tarasinski and Herron are related to a bale forming control system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a bale pressure mechanism configured to apply pressure to the rotating bale of the bale forming control system of  Tarasinski to be applying bale density pressure to the rotating bale; automatically determining with the control system an amount of bale density pressure to be applied to the bale to achieve a desired density of the bale responsive to receiving the at least one received operating condition value; applying through the control system the determined amount of bale density pressure as taught by Herron, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 11, Tarasinski discloses comprising applying a bale chamber speed that is fixed relative to the power take-off speed (paragraphs 322-327).

Regarding claim 13, Tarasinski discloses wherein the at least one operating condition is the rate of incoming crop flow (paragraph 99).

Regarding claim 16, Tarasinski does not explicitly disclose automatically determining with the controller an amount of bale density pressure to be applied to the bale to achieve the desired density responsive to receiving the at least one received operating condition value; and applying the determined amount of bale density pressure to the bale.  
Herron teaches a method of controlling formation of a bale with a control system controller (abstract, paragraph 0023 and figs.2 and 4: (70) and (400)) of an agricultural harvester (paragraph 0001), the method comprising: 
rotating a bale (figs.1 and 2: (20)) of crop material in a bale chamber (fig.1: (12)) (paragraphs 0016 and 002); 
applying bale density pressure to the rotating bale (fig.2: (48)) (paragraph 0021); 
receiving from a sensor (figs.2 and 4: (68)) at least one operating condition value corresponding to at least one sensed operating condition when the bale is forming (paragraph 0023); 
-13-automatically determining with the control system an amount of bale density pressure to be applied to the bale to achieve a desired density of the bale responsive to receiving the at least one received operating condition value; applying through the control system the determined amount of bale density pressure (paragraphs 0021, 0023-0024and 0049-50; figs.4: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational pressure of the bale density arm (48) and issue commands to move the position of the bale density arm (48) to effectuate the operational pressure);
automatically determining a power take-off speed of a drive mechanism responsive to receiving the at least one received operating condition value; and applying the determined power take-off speed to the drive mechanism (paragraphs 0029, 0032 and 0050; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the baling chamber (12) and issue commands to change the flow of the fluid to the motors (120), thereby change the speed of the belt (92, corresponding to power take off mechanisms) to effectuate the desired operational speed).


Tarasinski discloses a bale pressure mechanism configured to apply pressure to the rotating bale (paragraph 95);
Both of the prior arts of Tarasinski and Herron are related to a bale forming control system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a bale pressure mechanism configured to apply pressure to the rotating bale of the bale forming control system of  Tarasinski to be a bale density pressure mechanism configured to apply density pressure to the rotating bale as taught by Herron, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski (DE102005029405A1 attached NPL, English Machine translation) in view of Herron (US20110023441A1) as applied to claim 1 above with respect to claim 5, as applied to claim 10 above with respect to claim 12; and further in view of Duenwald (US20090217827A1).
Regrading claims 5, Tarasinski in view of Herron does not disclose wherein the at least one operating condition, is the bale moisture content.

Duenwald teaches a bale forming control system (abstract and fig.6), comprising: 
a bale chamber (fig.1: (100)) configured to form a bale from crop material by rotating the bale in the bale chamber (paragraph 0034), 
a driving mechanism (fig.6: (610)) configured to cause the bale to be rotated in the bale chamber (paragraph 0035); 
at least one sensor (fig.1: (140)) configured to sense at least one operating condition when the bale is forming (paragraph 0034); 
the at least one operating condition being a bale moisture content, (paragraph 34), and 
a controller (fig.7) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale (paragraph 0038 and fig.7: (725)); 
automatically determine desired bale parameter responsive to receiving the at least one received operating condition value (paragraph 0038); and 
cause the determined desired bale parameter responsive to be applied to the driving mechanism (paragraph 0038).

Both of the prior arts of Tarasinski and Duenwald are related to a bale forming control system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify bale forming control system of  Tarasinski in view of Herron to have wherein the at least one operating condition, is the bale moisture content as taught by Duenwald since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 12, Tarasinski discloses a feeder mechanism configured to pick up and feed the crop material to the bale chamber (fig.1: see bottom feeding mechanism);
Herron teaches a feeder mechanism configured to pick up and feed the crop material to the bale chamber (figs.1 and 2: a crop source to provide the crop to the conveyer (14)) that operated by independent motor (fig.2: (120)); and 
a controller (figs.2 and 4: (70) and (400)) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale ; automatically determine a power take-off speed of the driving mechanism of the feeding mechanism responsive to receiving the at least one received operating condition value; and cause the determined power take-off speed to be applied to the driving mechanism of the feeding mechanism; the controller is configured to vary the power take-off speed relative to a crop pickup speed of the feeder mechanism while the bale chamber speed remains fixed relative to the power take-off speed 
(paragraphs 0027-0028, 0031- 0032, 0035 and 0048; fig.9: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the motor (120) and issue commands to change the speed of the motors (120) to effectuate the desired operational speed of the feeding mechanism, independently from the driving mechanism (figs.2 and 4: solenoid (472) of the forming bale).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify bale forming control system of  Tarasinski to have the controller is varying the power take-off speed relative to a crop pickup speed while the bale chamber speed remains fixed relative to the power take-off speed  as taught by Herron since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Tarasinski in view of Herron does not disclose the at least one operating condition, is the bale moisture content.
Duenwald teaches a bale forming control system (abstract and fig.6), comprising: 
a bale chamber (fig.1: (100)) configured to form a bale from crop material by rotating the bale in the bale chamber (paragraph 0034), 
a driving mechanism (fig.6: (610)) configured to cause the bale to be rotated in the bale chamber (paragraph 0035); 
at least one sensor (fig.1: (140)) configured to sense at least one operating condition when the bale is forming (paragraph 0034); 
the at least one operating condition being a bale moisture content, (paragraph 34), and 
a controller (fig.7) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale (paragraph 0038 and fig.7: (725)); 
automatically determine desired bale parameter responsive to receiving the at least one received operating condition value (paragraph 0038); and 
cause the determined desired bale parameter responsive to be applied to the driving mechanism (paragraph 0038).

Both of the prior arts of Tarasinski and Duenwald are related to a bale forming control system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify bale forming control system of  Tarasinski in view of Herron to have wherein the at least one operating condition, is the bale moisture content as taught by Duenwald since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 1, 7, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski (DE102005029405A1 attached NPL, English Machine translation) in view of Herron (US20110023732A1).
Regarding claim 1, Tarasinski discloses a bale forming control system (paragraph 13 and figs.1-2), comprising: 
a bale chamber (fig.1: (12)) configured to form a bale from crop material by rotating the bale in the bale chamber (paragraphs 62-65), 
a driving mechanism (fig.1: (10)) configured to cause the bale to be rotated in the bale chamber (paragraphs168-176: the machine (10) for driving the PTO (34) to drive the elements of the baler (12)); 
at least one sensor (fig.1: (84, 86 and 110)) configured to sense at least one operating condition when the bale is forming (paragraphs 280-285 and 313); 
the at least one operating condition being at least one of a bale moisture content, a rate of incoming crop flow, and a rate of fuel consumption (paragraph 99), and 
a controller (fig.2: (60)) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale (paragraphs 99-109); 
automatically determine a power take-off speed of the driving mechanism responsive to receiving the at least one received operating condition value; and cause the determined power take-off speed to be applied to the driving mechanism (paragraphs 322-344),
wherein the power take-off speed is applied through a power take-off shaft (figs.1: (34)), the power take-off shaft is configured for connecting to a vehicle (fig.1) and drawing energy from the vehicle and transferring that energy to the driving mechanism (paragraph 168).

Tarasinski does not explicitly disclose a bale density pressure mechanism configured to apply density pressure to the rotating bale.

Herron teaches a bale forming control system (abstract), comprising: 
a bale chamber (figs.1 and 2: (12)) configured to form a bale (fig.1: (20)) from crop material by rotating the bale in the bale chamber (paragraphs 0022); 
a driving mechanism (fig.1:drive (14) having the motors (100) and (102)) configured to cause the bale to be rotated in the bale chamber (paragraph 0028); 
a bale density pressure mechanism (fig.2: (48)) configured to apply density pressure to the rotating bale (paragraph 0044); 
at least one sensor configured to sense at least one operating condition when the bale is forming (figs.2 and 3: size sensor (68)) (paragraph 0026); and 
a controller (figs.2 and 3 : (70)) (paragraph 0026) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale ; automatically determine a power take-off speed of the driving mechanism responsive to receiving the at least one received operating condition value; and cause the determined power take-off speed to be applied to the driving mechanism, 
(Paragraphs 0026, 0028, 0031 and 0035; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the baling chamber (12) and issue commands to change the flow of the fluid to the motors (100) and (102), thereby change the speed of the chain (104, corresponding to power take off mechanisms) to effectuate the desired operational speed).

Tarasinski discloses a bale pressure mechanism configured to apply pressure to the rotating bale (paragraph 95);
Both of the prior arts of Tarasinski and Herron are related to a bale forming control system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a bale pressure mechanism configured to apply pressure to the rotating bale of the bale forming control system of  Tarasinski to be a bale density pressure mechanism configured to apply density pressure to the rotating bale as taught by Herron, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 7, Tarasinski discloses wherein at least the bale chamber of the bale forming control system is supported by a frame of the agricultural tractor (fig.1), the at least one operating condition being the rate of fuel consumption (paragraph 99);
Herron teaches in combination with an agricultural harvester wherein at least the bale chamber of the bale forming control system is supported by a frame of the agricultural harvester (fig.3) (paragraph 0001);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tractor of bale forming control system of Tarasinski to by agricultural harvester as taught by Herron thereby having in combination with an agricultural harvester wherein at least the bale chamber of the bale forming control system is supported by a frame of the agricultural harvester, the at least one operating condition being the rate of fuel consumption since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 9, Herron teaches the agricultural harvester, wherein the controller is further configured to cause a bale chamber speed to increase during a net wrapping cycle (paragraph 0054 figs.3: the controller (70) is connected to bale wrap sensor (314) to indicate when the bale wrapping is complete, if not then the controller will issue command to run the baler at high speed (fig.7: blocks (714) and (716)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tractor of bale forming control system of Tarasinski to by agricultural harvester as taught by Herron; and modify the bale forming control to have wherein the controller is further configured to cause a bale chamber speed to increase during a net wrapping cycle, thereby having in combination with the agricultural harvester, wherein the controller is further configured to cause a bale chamber speed to increase during a net wrapping cycle since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 10, Tarasinski discloses a method of controlling formation of a bale with a control system of an agricultural harvester (paragraph 13 and figs.1-2), the method comprising: 
rotating a bale of crop material in a bale chamber (fig.1: (12)) (paragraphs 62-65); 
receiving from a sensor (fig.1: (84, 86 and 110)) at least one operating condition value corresponding to at least one sensed operating condition when the bale is forming (paragraphs 99-109), 
the at least one operating condition being at least one of a bale moisture content, a rate of incoming crop flow, and a rate of fuel consumption (paragraphs 99);  
automatically determining a power take-off speed of a drive mechanism (fig.1: (10)) responsive to receiving the at least one received operating condition value (paragraphs 322-344); and 
applying the determined power take-off speed to the drive mechanism, wherein the power take-off speed is applied through a power take-off shaft (figs.1: (34)), the power take-off shaft is configured for connecting to a vehicle (fig.1) and drawing energy from the vehicle and transferring that energy to the driving mechanism (paragraph 168).  
Tarasinski does not explicitly disclose applying bale density pressure to the rotating bale; automatically determining with the control system an amount of bale density pressure to be applied to the bale to achieve a desired density of the bale responsive to receiving the at least one received operating condition value; 
applying through the control system the determined amount of bale density pressure.

Herron teaches a method of controlling formation of a bale with a control system controller (figs.2 and 3: (70)) (paragraph 0026) of an agricultural harvester (abstract and paragraph 0001), the method comprising: 
rotating a bale (figs.1 and 2: (20)) of crop material in a bale chamber (fig.1: (12))   (paragraphs 0022); 
applying bale density pressure to the rotating bale (fig.2: (48)) (paragraph 0044); 
receiving from a sensor (figs.2 and 3: size sensor (68)) at least one operating condition value corresponding to at least one sensed operating condition when the bale is forming (paragraph 0026);  
-13-automatically determining with the control system an amount of bale density pressure to be applied to the bale to achieve a desired density of the bale responsive to receiving the at least one received operating condition value; applying through the control system the determined amount of bale density pressure (paragraphs 0026, 0031, 0035 and 0044-0045; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational pressure of the bale density arm (48) and issue commands to move the position of the bale density arm (48) to effectuate the operational pressure);
automatically determining a power take-off speed of a drive mechanism responsive to receiving the at least one received operating condition value; and applying the determined power take-off speed to the drive mechanism (paragraphs 0026, 0031 and 0035; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the baling chamber (12) and issue commands to change the flow of the fluid to the motors (100) and (102), thereby change the speed of the chain (104, corresponding to power take off mechanisms) to effectuate the desired operational speed).

Tarasinski discloses a bale pressure mechanism configured to apply pressure to the rotating bale (paragraph 95);
Both of the prior arts of Tarasinski and Herron are related to a bale forming control system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a bale pressure mechanism configured to apply pressure to the rotating bale of the bale forming control system of  Tarasinski to be applying bale density pressure to the rotating bale; automatically determining with the control system an amount of bale density pressure to be applied to the bale to achieve a desired density of the bale responsive to receiving the at least one received operating condition value; applying through the control system the determined amount of bale density pressure as taught by Herron, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 14 and 20, Tarasinski discloses the at least one operating condition being the rate of fuel consumption (paragraph 99);
Herron teaches the agricultural harvester, wherein the controller is further configured to cause a bale chamber speed to increase during a net wrapping cycle (paragraph 0054 figs.3: the controller (70) is connected to bale wrap sensor (314) to indicate when the bale wrapping is complete, if not then the controller will issue command to run the baler at high speed (fig.7: blocks (714) and (716)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bale forming control to have comprising increasing a bale chamber speed during a net wrapping cycle as taught by Herron, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski (DE102005029405A1 attached NPL, English Machine translation) in view of Herron (US20110023441A1) and Duenwald (US20090217827A1).

Regrading claims 18, Tarasinski does not disclose comprising varying the power take-off speed relative to a crop pickup speed while the bale chamber speed remains fixed relative to the power take-off speed, the at least one operating condition being the bale moisture content.
Herron teaches a bale forming control system (abstract, paragraph 0023 and figs.2 and 4: (70) and (400)), comprising: 
a bale (figs.1 and 2: (12)) chamber configured to form a bale (figs.1 and 2: (20)) from crop material by rotating the bale in the bale chamber (paragraphs 0016 and 002) 
a driving mechanism configured to cause the bale to be rotated in the bale chamber (figs.2 and 4: solenoid (472) is configured to operate rollers (24) and (28) to form the bale) (paragraphs0021 and 0048); 
a bale density pressure mechanism (fig.2: (48)) configured to apply density pressure to the rotating bale (paragraph 0021); 
at least one sensor configured to sense at least one operating condition when the bale is forming (figs.2 and 4: (68)) (paragraph 0023); 
a feeder mechanism configured to pick up and feed the crop material to the bale chamber (figs.1 and 2: a crop source to provide the crop to the conveyer (14)) that operated by independent motor (fig.2: (120)); and 
a controller (figs.2 and 4: (70) and (400)) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale ; automatically determine a power take-off speed of the driving mechanism of the feeding mechanism responsive to receiving the at least one received operating condition value; and cause the determined power take-off speed to be applied to the driving mechanism of the feeding mechanism; the controller is configured to vary the power take-off speed relative to a crop pickup speed of the feeder mechanism while the bale chamber speed remains fixed relative to the power take-off speed 
(paragraphs 0027-0028, 0031- 0032, 0035 and 0048; fig.9: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the motor (120) and issue commands to change the speed of the motors (120) to effectuate the desired operational speed of the feeding mechanism, independently from the driving mechanism (figs.2 and 4: solenoid (472) of the forming bale).

Tarasinski discloses a feeder mechanism configured to pick up and feed the crop material to the bale chamber (fig.1: see bottom feeding mechanism);
Both of the prior arts of Tarasinski and Herron are related to a bale forming control system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a bale pressure mechanism configured to apply pressure to the rotating bale of the bale forming control system of  Tarasinski to be a bale density pressure mechanism configured to apply density pressure to the rotating bale as taught by Herron, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Duenwald teaches a bale forming control system (abstract and fig.6), comprising: 
a bale chamber (fig.1: (100)) configured to form a bale from crop material by rotating the bale in the bale chamber (paragraph 0034), 
a driving mechanism (fig.6: (610)) configured to cause the bale to be rotated in the bale chamber (paragraph 0035); 
at least one sensor (fig.1: (140)) configured to sense at least one operating condition when the bale is forming (paragraph 0034); 
the at least one operating condition being a bale moisture content, (paragraph 34), and 
a controller (fig.7) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale (paragraph 0038 and fig.7: (725)); 
automatically determine desired bale parameter responsive to receiving the at least one received operating condition value (paragraph 0038); and 
cause the determined desired bale parameter responsive to be applied to the driving mechanism (paragraph 0038).

Both of the prior arts of Tarasinski and Duenwald are related to a bale forming control system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify bale forming control system of  Tarasinski to have wherein the at least one operating condition, is the bale moisture content as taught by Duenwald since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski (DE102005029405A1 attached NPL, English Machine translation) in view of Duenwald (US20090217827A1).

Regarding claim 19, Tarasinski does not disclose wherein the at least one operating condition is the bale moisture content.
Duenwald teaches a bale forming control system (abstract and fig.6), comprising: 
a bale chamber (fig.1: (100)) configured to form a bale from crop material by rotating the bale in the bale chamber (paragraph 0034), 
a driving mechanism (fig.6: (610)) configured to cause the bale to be rotated in the bale chamber (paragraph 0035); 
at least one sensor (fig.1: (140)) configured to sense at least one operating condition when the bale is forming (paragraph 0034); 
the at least one operating condition being a bale moisture content, (paragraph 34), and 
a controller (fig.7) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale (paragraph 0038 and fig.7: (725)); 
automatically determine desired bale parameter responsive to receiving the at least one received operating condition value (paragraph 0038); and 
cause the determined desired bale parameter responsive to be applied to the driving mechanism (paragraph 0038).

Both of the prior arts of Tarasinski and Duenwald are related to a bale forming control system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify bale forming control system of  Tarasinski to have wherein the at least one operating condition, is the bale moisture content as taught by Duenwald since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725